Citation Nr: 0617961	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an initial disability rating in excess of 
10 percent disabling for  right knee patellofemoral pain 
syndrome.

5.  Entitlement to an initial disability rating in excess of 
10 percent disabling for left knee patellofemoral pain 
syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to January 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
bilateral patellofemoral pain syndrome and awarded separate 
10 percent ratings effective February 2003.  This matter also 
comes before the Board on appeal from a May 2004 rating 
decision which denied service connection for fibromyalgia and 
confirmed and continued previous denials of service 
connection for back and neck pain.

The Board notes the May 2004 rating decision also denied a 
claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
The veteran appealed the denial in his June 2004 notice of 
disagreement (NOD).  The issue was included in the December 
2004 statement of the case (SOC).  The appeal was thereafter 
perfected.  However, the veteran withdrew this claim during 
his April 2006 videoconference hearing.  See Transcript at 2.  
As such, the claim is no longer in appellate status.

The veteran presented testimony before the Board in April 
2006.  The transcript has been obtained and associated with 
the claims folder.

The claim for service connection for fibromyalgia and de novo 
claims for service connection for neck and back disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since a May 2003 rating decision 
denied service connection for a neck disability, was not 
previously submitted to agency decision makers, and by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

3.  Evidence submitted since a May 2003 rating decision 
denied service connection for a back disability, was not 
previously submitted to agency decision makers, and by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

4.  The veteran's right knee patellofemoral pain syndrome is 
productive of no more than flexion of the leg limited to 45 
degrees.

5.  The veteran's left knee patellofemoral pain syndrome is 
productive of no more than flexion of the leg limited to 45 
degrees.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final May 2003 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a neck disability is 
new and material, and the veteran's claim for that benefit is 
reopened.                 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 
20.1103 (2005).

2.  Evidence received since the final May 2003 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a back disability is 
new and material, and the veteran's claim for that benefit is 
reopened.                38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 
20.1103 (2005).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for right knee patellofemoral pain 
syndrome have not been met.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5256-5262 (2005).  

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for left knee patellofemoral pain 
syndrome have not been met.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5256-5262 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2003 prior to the initial 
decision on the claims in May 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the April 2003 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for a bilateral knee disability.  The veteran was informed 
that evidence towards substantiating his claims would be 
evidence indicating that knee disabilities existed from 
military service to the present time. Although, the April 
2003 letter did not specifically inform the veteran that 
evidence necessary to substantiate his claims was (1) 
evidence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service; he was notified that evidence needed 
to substantiate his claim would be dates of medical treatment 
during service, statements from people who knew him in 
service, statements from service medical personnel, 
employment physical examinations, post-service treatment 
records, pharmacy prescription records, and insurance 
examination reports.  The Board notes the veteran indicated 
in an April 2003 statement that he had no additional evidence 
to submit in support of his knee claims.

As noted above, the April 2003 VCAA notice was properly 
tailored to the application for service-connected benefits.  
The RO awarded service connection for bilateral 
patellofemoral pain syndrome in the May 2003 rating decision 
and assigned separate initial 10 percent evaluations 
effective February 2003.  Therefore, section 5103(a) notice 
served its purpose, and its application is no longer required 
because the original claims have been "substantiated."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the veteran's May 2003 NOD he took issue with the initial 
10 percent ratings assigned for his bilateral knees and is 
presumed to be seeking the maximum benefit available under 
the law.  Id; See also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, VA is required under 38 U.S.C.A. §§ 5103A and 
7105(d), to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  

As in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant . . . files a [timely NOD] with the 
decision of the [RO], the [RO] will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement . . . the [RO] shall 
prepare a statement of the case [(SOC)]."  38 U.S.C.A. 
§ 7105(d)(1).  

In the instant case, the RO properly issued a January 2004 
SOC, which contained the pertinent criteria for establishing 
higher initial ratings, the new issues.  The SOC included: 
(1) a summary of the evidence in the case pertinent to the 
issues with which disagreement has been expressed; (2) a 
citation to pertinent laws and regulations and a discussion 
of how such laws and regulations affected the agency's 
decision; and (3) the decision on the issue and a summary of 
the reasons for such decision.  The Board specifically notes 
the SOC set forth the relevant diagnostic codes (DC) for knee 
impairment (38 C.F.R. § 4.71a, DCs 5257-5261 (2003)), and 
included a description of the rating formula for all possible 
schedular ratings for bilateral patellofemoral pain syndrome 
from 0 percent to 50 percent.  In a letter accompanying the 
January 2004 SOC, the veteran was notified how to appeal the 
decision on his claims.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b), and continued to assist the veteran 
under section 5103A, by informing him of what was necessary 
to achieve higher initial ratings for his service-connected 
bilateral patellofemoral pain syndrome.  Dingess, slip op at. 
23-24.  

Moreover, an additional VCAA letter was sent to the veteran 
in May 2005, which notified the veteran that in order to 
establish entitlement to an increased rating for his service-
connected bilateral patellofemoral pain syndrome, the 
evidence must show that his disabilities had increased in 
severity.  In the May 2005 letter, the veteran was 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertained to the 
claims.  Thus, the Board finds that he was fully notified of 
the need to give to VA any evidence pertaining to his claims.  

As the claims are being denied, no new disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board concludes that current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Id.; Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the information and evidence that VA would 
seek to provide in the claims for back and neck disabilities, 
the Board notes that the burden is on the claimant to come 
forth with new and material evidence to reopen the previously 
denied claims.  In this regard, the VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  

However, the RO did inform the veteran in the September 2003 
letter that his claims were previously denied in May 2003 and 
that in order to reopen his claims he needed to submit new 
and material evidence showing that the claimed conditions 
were incurred in or aggravated by his active military 
service.  See Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006) (VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  He was further informed that new evidence 
was evidence that had not been previously considered and 
material evidence was evidence that was relevant to the 
issues of service connection.  Finally, he was informed that 
evidence was considered cumulative if it reinforced a 
previously well-established point.  

The Board notes the veteran indicated in an October 2003 
statement that he had no additional evidence to submit in 
support of his service connection claims for back and neck 
disabilities.  As the veteran's claims are being reopened, 
the Board's decision to proceed in adjudicating these claims 
does not, therefore, prejudice the veteran in the disposition 
thereof if there was a deficiency in the September 2003 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Id.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and a February 2005 report of VA 
examination, have been obtained in support of the claims on 
appeal.  The veteran provided testimony before the Board in 
April 2006.  The transcript has been obtained and associated 
with the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

The veteran seeks to reopen claims of service connection for 
neck and back disabilities last denied by the RO in May 2003.  
Having carefully considered the evidence of record in light 
of the applicable law, the Board finds that evidence 
sufficient to reopen the claims has been obtained and the 
appeals will be granted to this extent only.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The record indicates that in its May 2003 rating decision, 
the RO denied service connection for neck and back 
disabilities on the basis that there were no chronic neck or 
back disabilities diagnosed during service.   The veteran was 
notified of the decision in May 2003.  He did not appeal and 
as such, the decision became final. 38 C.F.R. §§ 20.302, 
20.1103.  

Of record at the time of the May 2003 rating decision, the 
veteran's service medical records, which noted the veteran 
complained of back pain in June 1998.  No diagnosis was 
rendered.  A separate entry in June 1998 again noted the 
complaints of back pain, but the veteran was diagnosed with a 
viral syndrome.  The veteran complained of neck pain and 
stiffness in May 2001.  He had full range of motion of his 
neck without radicular pain.  He was diagnosed with chronic 
neck pain.  A June 2001 entry noted the veteran reported 
injuring his neck one year prior when he hit his head on an 
airplane.  The veteran was diagnosed with resolving neck 
pain.  A May 2002 report of medical examination was negative 
for diagnoses of either a back or neck disorder.  VA 
outpatient treatment records dated in 2003 were negative for 
complaints or diagnoses referable to the neck or back.

Evidence submitted subsequent to the May 2003 rating decision 
includes additional VA outpatient treatment records dated 
between 2003 and 2005.  These records indicate the veteran 
complained of neck and back pain.  Examiners noted the 
veteran had fibromyalgia tender points at his neck. 

The veteran was afforded a VA joints examination in February 
2005.  Physical examination of his lumbosacral and cervical 
spine showed no deformity or weakness.  Musculature was 
normal.  X-rays were normal. 

In April 2006, the veteran presented testimony before the 
Board.  He testified that he served in the Southwest Asian 
Theater of Operations.  He indicated that he was stationed in 
Japan and was forwarded deployed to the Persian Gulf many 
times.

As noted previously, the May 2003 rating decision denied 
service connection on the basis that chronic neck and back 
disabilities were not diagnosed during service.  The veteran 
has since indicated that his disabilities are attributed to 
his service in the Persian Gulf.  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the veteran's testimony, in conjunction 
with the complaints of neck and back pain contained in post-
service medical records, when considered by itself or with 
previous evidence of record, presents a more complete picture 
of the origin of the veteran's disabilities and thus, relates 
to an unestablished fact necessary to substantiate the 
veteran's claims.  Therefore, the veteran's claims of 
entitlement to service connection for neck and back 
disabilities are reopened.  See 38 C.F.R. § 3.156(a).  

II. Increased Ratings

The veteran contends that his service-connected bilateral 
patellofemoral pain syndrome warrants initial ratings in 
excess of 10 percent disabling due to such symptoms as pain, 
weakness, and giving way of the knee joints.  

Service connection for bilateral patellofemoral pain syndrome 
was awarded in a May 2003 rating decision.  The RO assigned 
separate 10 percent ratings effective February 2003.  The 
veteran is appealing the original assignment of the 10 
percent ratings.  As such, the severity of the disabilities 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The veteran's bilateral patellofemoral pain syndrome is 
currently rated separately as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, providing for 
limitation of flexion of the leg to 45 degrees.  A 20 percent 
rating is assigned for limitation of flexion of the leg to 30 
degrees.  38 C.F.R. § 4.71a.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; the February 2005 report of VA 
examination; private medical records; a lay statement from 
the veteran's wife; VA outpatient treatment records dated 
between 2003 and 2005; and the transcript of the veteran's 
April 2006 hearing before the Board.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's bilateral patellofemoral pain syndrome more closely 
approximates the criteria for the current separate 10 percent 
ratings. 

In this regard, the veteran's service medical records show 
that he was diagnosed with bilateral patellofemoral pain 
syndrome.  VA outpatient treatment records dated in 2003 
while containing complaints of pain, were negative for 
findings of instability.  X-rays of the bilateral knees in 
March 2003 were negative for any abnormalities.  Magnetic 
imaging resonance (MRI) scans were noted to be normal in May 
2003.  June 2003 and July 2003 entries showed the veteran's 
knees were negative for effusion.  In June 2003, the 
treatment provider noted the veteran's complaints of giving 
way of the knee joints; however, indicated there was no 
reason for the veteran's complaints of instability. 

An August 2003 letter from Dr. RF indicated he evaluated the 
veteran and found that he could not ambulate without 
crutches.  He diagnosed the veteran with bilateral lower 
extremity somatic dysfunction.  

VA outpatient treatment records dated in September 2003 
indicate there was non physiologic giving away of the knees.  
The examiner further noted the veteran's treatment by VA thus 
far did not support Dr. RF's findings of outward rotation of 
the knees.  Records dated in October 2003 show the veteran's 
knee ligaments were stable.  X-rays were again normal.    In 
November 2003, the veteran's right knee had very slight 
anterior-posterior laxity.  The left knee was negative for 
laxity.  There was no evidence of crepitus.  X-rays in 
February 2004 were again negative. 

In March 2004, the veteran had full range of motion of his 
knees.  There was no evidence of any patella instability.  
The veteran was stable to varus and valgus stress.   There 
was no evidence of effusion.  An entry dated in April 2004, 
showed no evidence of limitation of motion.  There was no 
atrophy, effusion, or instability.

A May 2004 neurological consult indicates the veteran 
reported giving away of the knees.  The examiner indicated 
that perhaps neurologically, impaired reflex postural muscle 
contraction could explain the veteran's gait instability or 
possibly a postural negative myoclonus, which the veteran did 
not have.  The examiner also noted that secondary gain issues 
were a possibility in the differential as well. 

VA outpatient treatment records dated in December 2004 reveal 
that the veteran's bilateral knee pain was of an unknown 
etiology, thought perhaps to be secondary to fibromyalgia.  
In January 2005, the veteran had medically unexplained 
complaints of knee instability.  The examiner diagnosed the 
veteran with rule out factitious knee disorder. 

In February 2005, the veteran was afforded a VA joints 
examination.  He complained of giving way of his knees.  The 
examiner noted the veteran walked in with bilateral knee 
braces and a cane.  Posture and gait were normal.  Both knees 
appeared stable.  McMurray's and Lachman's tests were 
negative.  There was no swelling, edema, or effusion.  There 
was no instability or weakness.  There was questionable 
tenderness presented.  There was no redness, heat, or 
abnormal or guarding of movement.  There was no unusual shoe 
wear pattern or abnormal weightbearing.  Range of motion was 
from zero to 130 degrees with no pain.  When asked to stand 
without the braces, the veteran just sat on the floor, so toe 
and heel walking could not be tested.  The examiner opined 
the veteran appeared to be exaggerating the symptoms of 
weakness in his knees.

VA outpatient treatment records dated in May 2005 indicate 
the veteran had no evidence of effusion or instability.  
Range of motion was from zero to 125 degrees.   The knee 
joints were stable in June 2005.

While separate 10 percent ratings are warranted for bilateral 
patellofemoral pain syndrome, there is no evidence of record 
to support an increase to 20 percent disabling.  There has 
been no objective manifestation of flexion of leg limited to 
30 degrees.   38 C.F.R. § 4.71a, DC 5260.  

Based on the veteran's credible complaints of bilateral knee 
pain, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were also 
considered and are reflected in the current rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).   As delineated above, there were no 
objective manifestations of excessive fatigability, 
incoordination, swelling, deformity, gross atrophy, or pain 
on motion.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."   
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective medical evidence of ankylosis of 
the knees (DC 5256); extension of the leg limited to 15 
degrees (DC 5261); or impairment of the tibia and fibula with 
moderate knee disability (DC 5262).  The Board notes that in 
November 2003, the veteran's right knee had very slight 
anterior-posterior laxity; however, there was no indication 
that the impairment was moderate to warrant a 20 percent 
rating under DC 5257.  Moreover, subsequent examinations of 
the right knee were negative for instability. 

Radiographic studies of the knees have repeatedly been 
negative for any osteoarthritic disease process, therefore 
precluding any application of higher or separate disability 
evaluations on the basis of osteoarthritic changes.  Separate 
ratings under DC 5260 (leg, limitation of flexion) and DC 
5261 (leg, limitation of extension), both currently codified 
at 38 C.F.R. § 4.71a, may be assigned for disability of the 
same joint; however, there was no objective medical evidence 
of limitation of extension of the legs.  VAOPGCPREC 9-04.

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's bilateral 
patellofemoral pain syndrome has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  During the veteran's April 2006 video conference 
hearing he testified that he was working. 

The assigned separate 10 percent ratings adequately 
compensate the veteran for the nature and extent of severity 
of his bilateral patellofemoral pain syndrome.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened, and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disability is 
reopened, and the appeal is granted to this extent only.

Entitlement to an initial disability rating in excess of 10 
percent for right knee patellofemoral pain syndrome is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee patellofemoral pain syndrome is denied.


REMAND

Having reopened the veteran's claims of service connection 
for neck and back disabilities does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of the claims by 
obtaining relevant records which could possibly substantiate 
the claims and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993).

As an initial matter, the record indicates that the veteran 
has claimed that he served in the Persian Gulf.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

Service connection is available on a presumptive basis for a 
'qualifying chronic disability', to include a chronic 
disability resulting from a medically unexplained chronic 
multi symptom illness that is defined by a cluster of signs 
or symptoms; and any diagnosed illness that the Secretary 
determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, muscle 
pain and joint pain.  
38 C.F.R. § 3.317(b).

The veteran's DD-214 shows that he served on active duty from 
June 1997 to January 2003.  His service included 2 years and 
13 days of foreign service in the Navy.  However, it is not 
clear from this record whether the veteran served in the 
Southwest Asia Theater of Operations.  

VA will make as many requests as necessary to obtain relevant 
records from a Federal Department or agency.  These records 
include, but are not limited to military records.  38 C.F.R. 
§ 3.159(c)(2).  VA will end its efforts to obtain records 
from a Federal Department or Agency only if VA concludes that 
the records sought do not exist or that further attempts to 
obtain those records would be futile.  Id.   Therefore, a 
remand is necessary in order to obtain the veteran's service 
personnel records to determine if naval service included 
deployment to the Southwest Asia Theater of Operations.  All 
efforts to obtain these records should be clearly documented 
in the claims folder. 

Thereafter, the veteran should be afforded a VA examination 
to determine whether complaints of back and neck pain are 
attributed to known diagnoses or constitute medically 
unexplained chronic multi symptom illnesses.  38 U.S.C.A. 
§ 5103A(d).  The examiner is asked to answer the specific 
questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claims and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims 
as reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  VBA AMC should contact the National 
Personnel Records (NPRC), and or 
appropriate records depository, and 
attempt to obtain the complete service 
personnel records of the veteran.  
Specifically, the NPRC is asked to 
determine whether the veteran's naval 
service included service in the Southwest 
Asia Theater of Operations.  All efforts 
to obtain these records should be clearly 
documented in the claims folder.

3.  Only after the development requested 
in paragraphs 1 through 2 is completed, 
VBA AMC should then arrange for the 
veteran to be examined in order to 
evaluate any neck and back disorders that 
may be present.  The examiner should 
review all pertinent medical records in 
the claims file, a copy of this REMAND, 
and should state in the examination 
report that such review was performed.  
Upon examination of the veteran, the 
examiner should report whether any neck 
and back disorders, which may be present, 
are attributed to known diagnoses or 
constitute medically unexplained chronic 
multi symptom illnesses that are at least 
as likely as not related to the veteran's 
active naval service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical findings both 
for and against a conclusion are so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against it.)  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, the veteran's claims for 
service connection for neck and back 
disabilities should be readjudicated.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, a summary of the evidence, 
and the applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  The veteran should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


